KLIEBERT, Judge,
concurring.
I agree with the result of the plurality writer's opinion but not necessarily for the reasons stated by the writer.
As I view the record, there was no case pending before the Board which required an adjudication of the question — “Are the Juvenile Court’s employees covered under civil service?” In the absence of such a case, the Board had no authority to decide the issue. Although the Board may, under its rule-making authority, make recommendations to the Parish Council, those recommendations are placed into effect only if approved and accepted by the Council.
Since the Board acted without authority, there is no need for us to pass on the unconstitutionality of Ordinance No. 10216 as urged by the Board.